Case: 18-40465      Document: 00514778280         Page: 1    Date Filed: 12/31/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                    No. 18-40465                     December 31, 2018
                                 Conference Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LUIS ROSALES-MARTINEZ, also known as Alejandro Callejas-Martinez,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 1:17-CR-871-1


Before HIGGINSON, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Luis Rosales-
Martinez has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores,
632 F.3d 229 (5th Cir. 2011). Rosales-Martinez has not filed a response. We
have reviewed counsel’s brief and the relevant portions of the record reflected
therein. We concur with counsel’s assessment that the appeal presents no


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40465    Document: 00514778280     Page: 2   Date Filed: 12/31/2018


                                 No. 18-40465

nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2